PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Kryszczynski et al.
Application No. 15/343,312
Filed: 4 Nov 2016
For: SYSTEM AND METHOD FOR SENSING SEISMIC ACOUSTIC SIGNALS
:
:
:	SUA SPONTE DECISION
:	WITHDRAWING THE
:	NOTICE OF ABANDONMENT
:
:
Docket No. 11848-014


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed August 13, 2021.

The above-identified application was held abandoned for failure to timely file a court appeal of the Board decision on rehearing, mailed on July 2, 2021.  The Office mailed a courtesy Notice of Abandonment on August 13, 2021.  

37 CFR 90.3(a)(3)(i) states that “[a] civil action must be commenced no later than sixty-three (63) days after the date of the final Board decision.”

While 37 CFR 90.3(b)(1) states that “[a] timely request for rehearing will reset the time for appeal or civil action to no later than sixty-three (63) days after action on the request.”

In addition, 37 CFR 41.52(a)(1) states, in relevant part:

Appellant may file a single request for rehearing within two months of the date of the original decision of the Board. No request for rehearing from a decision on rehearing will be permitted, unless the rehearing decision so modified the original decision as to become, in effect, a new decision, and the Board states that a second request for rehearing would be permitted.

The decision on rehearing mailed on July 2, 2021 did not state that a second request for rehearing would be permitted.  As such, Applicant has sixty-three (63) days from July 2, 2021 to file an appeal under 35 U.S.C. 145 to the United States Court of Appeals for the Federal Circuit, or the United States District Court for the Eastern District of Virginia.1   Accordingly, the 

The application is being forwarded to Group Art Unit 3645 to await Applicant’s submission of an appeal under 35 U.S.C. 145, or an RCE under 37 CFR 1.114.

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
	
Cliff Congo
Attorney Advisor
Office of Petitions





    
        
            
        
            
    

    
        1 Alternatively, Applicant can file a Request for Continued Examination under 37 CFR 1.114 within 63 days of the decision on rehearing.  See 37 CFR 1.198 and MPEP 706.07(h), Subsection XI.